Citation Nr: 1218911	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  05-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder for the time period from July 7, 2004 to February 24, 2011.

2.  Entitlement to an initial rating greater than 70 percent for service-connected PTSD with major depressive disorder since February 25, 2011.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service connected disability, prior to February 25, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Department of the Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  In an August 2004 rating decision, the RO, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent rating, effective September 11, 2002.  The Veteran perfected an appeal with regard to the initial disability rating assigned.  In an April 2007 rating decision, the RO assigned a 50 percent rating for PTSD, effective August 4, 2006, the date of VA examination.  The Veteran perfected an appeal with regard to the effective date assigned for the 50 percent rating. 

In June 2006, the Veteran and his spouse testified at an RO hearing; a copy of the hearing transcript is associated with the record. 

In a November 2009 decision, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD, prior to July 7, 2004; granted an effective date of July 7, 2004 for the assignment of an initial 50 percent rating for PTSD; and denied entitlement to an initial rating in excess of 50 percent for PTSD from July 7, 2004.  The Veteran perfected an appeal of this decision to the United States Court of Appeals for Veterans Claims (Court), which by Order dated in November 2010, granted the parties' Joint Motion for Partial Remand (JMR), vacating and remanding that part of the Board's November 2009 decision that denied entitlement to an initial rating in excess of 50 percent for PTSD from July 7, 2004.  By that same Order, the Court deemed abandoned and dismissed the appeal as to the remaining issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In January 2011, the Board remanded to the RO an issue of entitlement to an initial rating greater than 50 percent for PTSD, include TDIU, from July 7, 2004.

In a rating decision dated February 2012, the RO awarded a 70 percent rating for PTSD, as well as entitlement to TDIU, effective February 25, 2011.  In general, a claimant is presumed to seek the maximum amount of benefits for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  With respect to the TDIU issue, the record reflects that the Veteran was engaged in substantially gainful employment for the time period from July 7, 2004 to October 31, 2007.  The Board has rephrased the issues on the title page to reflect the remaining controversies remaining on appeal.


FINDINGS OF FACT

1.  For the time period from July 7, 2004 to June 6, 2005, the Veteran's service-connected PTSD with major depressive disorder was primarily manifested by impairment of sleep and mood with suicidal thoughts but absent significant impairment of work, family relations, judgment, speech, thought process, independent functioning, personal hygiene, impaired impulse control, adaptability to stressful circumstances or ability to establish and maintain effective relationships.

2.  Beginning on June 7, 2005, it is first factually ascertainable that the Veteran's PTSD resulted in deficiencies in work, judgment, thinking and mood that more closely approximated the criteria for a 70 percent rating.

3.  Prior to September 1, 2007, the Veteran was engaged in substantially gainful employment.

4.  Since September 1, 2007, the Veteran has been unable to obtain and maintain substantially gainful employment due to service-connected PTSD with major depressive disorder.


CONCLUSIONS OF LAW

1.  For the time period from July 7, 2004 to June 6, 2005, the criteria for an initial rating greater than 50 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  For the time period since June 7, 2005, the criteria for an initial rating 70 percent rating, but no higher, for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.130, DC 9411 (2011).

3.  For the time period prior to September 1, 2007, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).

4.  For the time period since September 1, 2007, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to higher initial disability ratings for his service-connected PTSD with major depressive disorder, to include entitlement to an award of TDIU benefits.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB, 6 Vet. App. 35 (1993).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A next higher 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that the Veteran's VA clinical records reflect a diagnosis of nonservice-connected substance abuse disorder which may be contributing to his mood disorder.  The extent of this impairment has been described as "mild."  Otherwise, there is no medical evidence distinguishing the amount of mood impairment attributable to service-connected PTSD and nonservice-connected substance abuse.  In such a situation, the Board attributes all signs of psychiatric impairment to the service-connected PTSD with major depressive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  For ease of reference, the Board will hereinafter refer to the service-connected PTSD with major depressive disorder as "PTSD" only.

The Board also observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  Id.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Entitlement to TDIU, however, is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The veteran's age and effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  With respect to extraschedular consideration under 38 C.F.R. § 4.16(b), the issue involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Factual summary

Historically, the Veteran filed his original service connection claim for PTSD in September 2002.  Statements from a private provider of treatment described the Veteran as receiving psychiatric care for symptoms of depression and anxiety since 1995, attributable to the Veteran's traumatic Vietnam experiences.  The Veteran was identified as having additional symptoms of interrupted sleep, early awakening with panic attacks, agoraphobia, irritability, easy anger and mood swings.  Treatment included prescriptions of Zoloft and Klonopin.

A November 2002 VA mental health intake included the Veteran's report of a history of anxiety treated with Zoloft and Klonopin.  The Veteran described "no current problems at this point."  He had been married for 20 years to his second wife with an adult daughter and son from a previous marriage.  He described his marriage as good and supportive.  The Veteran was employed full-time.  He described enjoying movies and spending time with friends.  Mental status examination was unremarkable.  The examiner diagnosed PTSD vs. general anxiety disorder (GAD) as well as Cannabis abuse.  A GAF score of 65 was given.

At a December 2002 VA mental health follow-up, the Veteran complained of continuing PTSD symptomatology including war-related nightmares and intrusive memories.  He denied startle response.  He felt that Vietnam had totally changed him, that he was a shell of his former self, that he had stagnated and then got a divorce.  Mental status examination was significant only for an argumentative and irritable mood.  A GAF score of 65 was assigned.

A March 10, 2003 VA mental health note included an assessment of "severe" chronic PTSD.  The Veteran reported that a recent family member hospitalization had reminded him of the death of his mother.  His private physician had temporarily increased his dosage of Clonazepam, which had been helpful.  He admitted to isolating himself from wartime information.  However, the Veteran denied an increase in war-related nightmares, flashbacks or intrusive memories.  On examination, the Veteran was alert and very pleasant.  His mood was described as reasonably good.  His affect was well-modulated.  His speech was goal oriented.  There was no evidence of delusions, hallucinations, or suicidal or homicidal ideation. 

In an October 2003 statement, the Veteran described a past history of electric shock treatments (ECT) following his return from Vietnam due to severe depression.  These treatments had erased memories of Vietnam which were now returning.  The Veteran described Vietnam dreams with early awakening, and difficulty returning to sleep.  In particular, he dreamt about the time he found a service mate dead.  He felt tired most of the time and took frequent naps, which was starting to affect his work performance.  He felt edgy most of the time and had a tendency to "snap out" at people.  He was on medication due to anxiety and depression.  He had suicidal thoughts for no reason.

A May 2004 statement from the Veteran's private psychiatrist reported treatment of the Veteran every two months for PTSD.  The Veteran primarily had depression and anxiety symptoms which were "under control" with medication and supportive psychotherapy.  It was further noted that the Veteran could maintain his job, but that he needed ongoing psychiatric treatment.

On VA PTSD Compensation and Pension (C&P) examination in July 2004, the Veteran described a propensity towards depression.  He described himself as edgy and irritable "some of the time."  He "occasionally" felt anxious, and tended to ruminate on thoughts that may end in death.  He reported very few nightmares with those nightmares not really being "true" nightmares.  He had occasional, non-intrusive memories of Vietnam.  He had not had a flashback in the past year.  The recent events in Iraq had triggered a few, somewhat disturbing memories.  He described himself as mildly hypervigilant.  For example, he sat where he could see the door and often sat with a wall at his back.  He occasionally had the memory of seeing his dead friend and was disturbed by the fact that he could not remember his friend's name.  The Veteran described his mood as good with only mild irritability.  He gave a history of having three ECT treatments in the late 1970s for depression.  He denied signs of psychosis or hospitalizations for any reason.  He used alcohol, tobacco and marijuana, but denied the use of other substances.  The Veteran worked in a factory that packaged health-care products.  He lived in his own mobile home with his wife and cat.  When not working, the Veteran enjoyed playing computer games.

On examination, the Veteran was described as a neatly dressed, well fit man with a well-trimmed beard.  He was oriented to all spheres.  He was cooperative during the interview with spontaneous speech.  His thoughts and speech were clear, lucid, coherent and goal-directed.  The Veteran was articulate and able to provide detail.  Affect showed a broad range and was bright much of the time.  Mood appeared to be euthymic.  The Veteran denied audio or visual hallucinations.  There was no evidence of delusions.  Insight and judgment appeared to be good.  The Veteran appeared to be cognitively intact.  

Based upon the above, the VA examiner provided the following diagnostic impressions:

1.  Delayed Post Traumatic Stress Disorder of a mild degree of severity and with a small depressive component.  The disorder and the symptoms are not so intrusive that they prevent full functioning for this man who is working full time and appears to be living his life.  There is evidence of some connection between his current symptoms of PTSD and a combat stressor.  This evidence, some of which was obtained from Internet reports from colleagues who fought with him, was obtained over the Internet.
2.  GAF score is 63.

The prognosis with treatment is good.  He is certainly competent to deal with his own finances.

In an August 2004 rating decision, service connection for PTSD was granted and an initial disability rating of 30 percent was assigned. 

At a January 2005 VA mental health visit, the Veteran described problems with arousal, intrusive thoughts, avoidance and lower functioning.  His medications helped him to manage with him voicing no problems at work.  He averaged five to six hours of sleep a night, getting up several times to use the bathroom.  He was able to go back to sleep.  The Veteran described his appetite as "good" and his spirits as "okay," otherwise rated as an 8 out of a scale of 10.  The Veteran described his current marriage as "we get along great."  He had frequent contacts with his children from a previous marriage.  He worked in a senior position and described that "things are going well" at work.  The VA social worker indicated that the Veteran was not a safety risk.  On examination, the Veteran was alert and oriented to person, time, place and situation.  He was casually dressed, wore eyeglasses, had a full mixed gray beard, and looked his stated age.  He was calm, polite, friendly and cooperative.  Speech was goal-directed and of normal rate and volume.  Thought processes were linear and logical without evidence of a thought disorder.  His affect was somewhat constricted.  There was no evidence of delusions or hallucinations.  Insight and judgment were good and intact.  The Veteran had a good general fund of knowledge.  Suicidal and homicidal ideations were not present.  The diagnosis was mild PTSD yet the social worker assigned a GAF score of 35.

In a February 2005 statement, the Veteran described a resurgence of Vietnam memories since the beginning of the Iraq War.  He had dreams which awoke him at night.  His wife had described him as much easier aggravated.  He described things as just "going along fine" when he was initially awarded 30 percent for PTSD.  However, the Veteran described that his life had since "gotten worse."  He was having difficulty going to work and then staying there, using any reason no matter how small as an excuse to leave work.  He felt that it would be difficult to work for the remaining 31/2 years left to his retirement.

At a follow-up mental health evaluation on June 7, 2005, the Veteran reported increased depression marked by concentration difficulty, irritability at work, anxiety (biting of fingernails) and preoccupation with thoughts of death for the "past 2-3 months."  He had injured himself twice in the past nine days which had come to the attention of his employer, which he attributed to concentration deficits.  The Veteran denied suicidal thoughts.  He drank too much once every two months when getting together with friends, and smoked marijuana nightly to calm his nerves.  He described being in a supportive marriage.  On mental status examination, the Veteran presented as a neatly and casually dressed, bearded individual who was polite and cooperative.  He made marginal eye contact.  Speech demonstrated normal rate and rhythm.  Mood was "down" and affect was depressed.  Thought process was logical and goal-directed.  There was no looseness of association (LOA) or flight of ideas (FOI).  Thought content (TC) was negative for suicidal ideation (SI) or homicidal ideation (HI).  There were no audio or visual hallucinations (A/VH's) or delusional material elicited.  The Veteran was oriented in three spheres (AOX3).  Short-term memory (STM) and long-term memory (LTM) were grossly intact.  Insight was fair, and judgment was good.  The clinician offered an assessment of PTSD/recurrent depression.  Due to the depression on the current medication regimen, the clinician added a prescription of .5 mg of risperidone as an adjunctive agent for depression and anxiety.  The Veteran was not deemed a safety risk.

In a statement received in November 2005, the Veteran reported having to force or talk himself into going to work on a daily basis.  If he failed to attend work, he would not get paid and could lose his job.  Due to the Iraq war events, he thought about Vietnam war events all of the time.

A December 2005 VA clinical record noted that the Veteran continued to appear depressed, but that he was not interested in a trial of a different selective serotonin reuptake inhibitor (SSRI).  He had stopped taking risperidone due to sedating side-effects.  His mental status examination was essentially unchanged although the Veteran described his mood as "better."  An April 2006 follow-up consultation noted the Veteran to be mildly depressed.  It was noted that the residual symptoms of depression were likely in-part substance related.

At an RO hearing in June 2006, the Veteran testified that he was receiving both private and VA treatment for his PTSD.  He was working full-time by himself in a factory job cutting cords, which he described as the last job before retirement.  He initially described generally getting along with everybody in the warehouse.  However, he had limited contact with his co-workers.  The older workers accepted his sarcastic style and tended to back off.  The Veteran described episodes of feeling bad for a couple of days wherein he was allowed to take an extra Clonopin at night.  He had occasional suicidal thoughts which he attempted to drive out of his mind.  He had difficulty with motivation, but was able to complete tasks once they were started.  The Veteran also described symptoms such as impatience and argumentativeness.  He had difficulties with memory and concentration due to being tired.  He described instances of leaving the house without putting in his false teeth.  He also described instances where his tiredness and lack of concentration led to mistakes at work.  He had panic attacks approximately twice per week.  He described going to work as being a "fight every day" in a job where he had worked for 42 years.

The Veteran's spouse provided testimony which tended to show that the Veteran downplayed some of his PTSD symptomatology and dysfunction.  For example, while the Veteran reported getting along with co-workers, the Veteran's spouse described the Veteran as constantly being angry and agitated towards his co-workers which was only getting worse.  The Veteran would call her at work crying and depressed.  She described the Veteran as voicing suicidal thoughts which scared her.  She also described the Veteran as lacking motivation.  For example, he broke a window due to forgetting his keys and did not make any attempt to fix the window for several days.  She described the Veteran as argumentative and getting into verbal altercations with people.

During a July 2006 VA mental health follow-up, the Veteran indicated that overall things were going well; and he offered no new psychiatric complaints.  Following elbow surgery, he was not working and was bored.  Examination findings and assessment were nearly identical to those found in the previous clinical evaluations, except that his mood was "pretty good" and his affect was mildly anxious. 

During an August 2006 VA PTSD examination, the Veteran complained of an increased level of anxiety, difficulty with sleeping that was beyond his normal insomnia, and an increased level of irritability.  He usually re-experienced stressors through daily recurrent thoughts of Vietnam.  Most of these thoughts were unwanted and on weekly occasions he had intrusive thoughts.  He had recurrent dreams and nightmares related to the military, occurring on average four nights per week.  He also had night sweats most evenings.  He had a long history of flashbacks which continued to occur daily.  He avoided thoughts, conversations, people, activities and places that arouse thoughts of Vietnam.  He had a history of avoiding crowds and large numbers of people which had remained unchanged since his last examination.  With respect to social activities, the Veteran went to dinner with his wife and occasionally went to movie theaters.  He maintained contact with his family.  He worked with computers as a hobby.  The Veteran complained that his symptoms of increased arousal had worsened since the last evaluation.  He had chronic insomnia with difficulty falling asleep and staying asleep.  The Veteran reported chronic irritability that he felt was at its highest level over the past year.  He had a low frustration threshold and said that it was everything for him to hold it together and not get into arguments with people.  He felt as though he was always right on the edge of exploding.  He had difficulty with concentration and stated that this was most obvious when he tried to read, noting that he could not read a whole book anymore.  The Veteran had a history of hypervigilance which also had increased.  He was concerned about the safety of his home and consequently checked and rechecked locks and windows for security up to several times per night.  When he was outside his home, he was mindful of who was in his vicinity and looked for exits in case there was a problem.  The Veteran had a very long history of exaggerated startle reflex.  He complained of periodic feelings of sadness and decreased motivation and energy.  The war in Iraq and Afghanistan served as a stimulus for him to relive his own experiences from Vietnam.  The daily casualty reports were very upsetting for him and kept him in a very anxious and irritable state.  The current conflict between Lebanon and Israel only further intensified his thinking and worry about war activities.  Generally, he saw Dr. R.L.C. every three months and attended regular therapy sessions at the VA.  The Veteran had been employed for 42 years at the same factory, planned to retire at 62, and denied any serious unusual problems at work. 

On examination, the Veteran was oriented to time, person and place.  He appeared somewhat younger and was neatly dressed, well-groomed, very cooperative, and friendly.  His speech was clear and goal directed.  Psychomotor functions were normal.  Memory was normal for recall of remote and recent events.  Cognitive functions were normal and intellectual functions were in the normal range.  His mood was low.  Affect sad.  His anxiety level was moderately high.  He denied hallucinations and suicidal or homicidal ideations.  There was no evidence of psychotic thinking.  The Veteran complained of periodic decreases in his energy level and some decrease in motivation.  Insight and judgment were very good.  In summary, the Veteran had noticed an increase in his anxiety level, increased difficulty sleeping and a very high level of irritability since his last examination in 2004.  He had had consistent psychiatric care and taken medications since then.  On examination, he had very prominent PTSD symptoms.  The examiner added that the Veteran's clinical status was worse compared to his prior examination due to an increase in the frequency and intensity of his usual PTSD symptoms.  The diagnosis was PTSD with depressive features.  A GAF score of 48 was given. 

In pertinent part, a November 2006 VA mental health follow-up progress note reflected the Veteran's report of looking forward to retirement in September 2007.  His mental status examination was essentially unchanged from prior clinic visits except that his affect was described as anxious.  The Veteran was advised to discontinue marijuana and alcohol (ETOH) use in order to obtain further benefit.  A February 2007 clinic record, noting that the Veteran appeared worried and anxious, referred the Veteran for a social worker (SW) therapist to assist the Veteran in adjusting to lifestyle changes in retirement.  

A March 2007 Social Work note reflected the Veteran's report of being anxious about retirement as well as his morbidity.  He indicated that, on some days, he preferred not to go to work.  Psychological testing was interpreted as showing moderate depression, moderate anxiety, a somewhat satisfied relationship with his spouse, and mild PTSD.  On mental status examination, the Veteran presented as warmly and casually dressed with an unshaven gray moustache.  His behavior was calm absent psychomotor agitation or retardation.  The Veteran was polite, friendly, cooperative and on-time for evaluation.  Speech was goal-directed with normal rate and rhythm.  Thought process was linear and logical absent evidence of a thought disorder.  The Veteran had a broad range of affect with an anxious mood.  There were no deficits of perception, insight, judgment, cognitive function, knowledge base, or reliability.  Suicidality and homicidality were not present.  The Veteran was given diagnoses of mild PTSD and depression.
 
By means of a rating decision dated April 2007, the RO awarded the Veteran a 50 percent rating for PTSD effective August 4, 2006.

In a statement received in April 2007, the Veteran argued for an effective date to February 2005 for the award of an increased rating for PTSD.  He argued that he filed a notice of disagreement at that time because his PTSD disability had worsened.  In a statement received in April 2008, the Veteran argued that his PTSD had worsened in February 2004.

Thereafter, a May 2007 Social Work note reflected no significant change in the Veteran's psychosocial functioning or mental status examination.  A May 2007 mental health outpatient note generally recorded the Veteran's satisfaction with receiving a 50 percent rating for PTSD.  He described that "overall I'm feeling pretty good."  However, mental status examination was significant for poor eye contact, psychomotor agitation, and anxious affect.  In October 2007, the Veteran generally described "feeling pretty good" with mental status examination significant for mild psychomotor agitation.  There were no significant changes during a January 2008 follow-up consultation.  The Veteran experienced a brief increase of irritability in April 2008 which was attributed to a prescription of Chantix to assist in smoking cessation.  A September 2008 mental health consultation generally observed that the Veteran's PTSD/depression had a good response to Zoloft and clonazepam.

In pertinent part, a February 2009 VA mental health consultation noted the Veteran's report of feeling "useless" since retirement, and not happy with his current life.  He admitted to some episodes of binge cocaine use.  At that time, mental status examination was significant for mild psychomotor agitation, a mildly anxious and depressed affect, and slightly increased speech tone.  Due to addiction concerns, the prescription of clonazepam was discontinued.

An extensive March 2009 VA mental health consultation noted the Veteran's report of having a significant level of anxiety and depression.  He described his marital relationship as being "very happy."  His spouse was particularly good in recognizing his depression and anxiety episodes, and helping him "talk it through."  He was in contact with his children and sister.  In generally, the Veteran missed the interaction and productivity associated with working which he felt had triggered his most recent resurgence of depressive and anxiety symptoms.  He had begun working as a crossing guard several times per week, but this job did not afford a significant level of interaction.  The Veteran described some sleep difficulty.  He had several friends whom he did not see very often.  He was particularly close to one friend who provided emotional support.  He felt that a trip to Vietnam in the last year had provided some healing.  

With respect to current psychological symptoms, the Veteran endorsed anxiety with worrying about the future with some hypochondriacal symptoms.  He denied current panic attacks.  He reported depression in the form of fatigue, sad mood, anhedonia and hypersomnia.  He had sleep difficulty followed by hypersomnia.  He denied nightmares.  He had been eating too much food due to boredom.  He denied current suicidal ideation, but had been given a suicide prevention packet by his treating clinician.  The examiner provided diagnostic impressions of recurrent major depression, anxiety disorder not otherwise specified (NOS) and PTSD.  A GAF score of 53 was assigned.  The examiner also offered the following clinical impression:

[The Veteran] presents as a neatly groomed, engaged, talkative man appearing his stated age.  He talks easily in this intake session, and seems motivated to address his sxs of anxiety and depression.

[The Veteran] acknowledges that much of his current sxs seem related to boredom, feelings of unproductivity, and an inability to distract himself from anxiety-producing thoughts.  When I suggest that his previous substance abuse may have served as a way to manage and distract himself from these same thoughts, [the Veteran] is very responsive, saying that he had not considered that before and that it makes sense.  He says that he did not tend to notice his anxious thoughts while he was actively using.  [The Veteran] says that he is motivated to address his long-standing depression and anxiety without reverting to substance abuse.  

[The Veteran] has a number of strengths, including his sociability, obvious willpower, and motivation to face and process his anxiety.  I discuss these strengths very directly, noting that he has been able to confront negative affect related to Vietnam, rather than practicing avoidance.  I note that we will utilize the same strengths in our sessions.

[The Veteran] talks mostly about his current depressive and anxiety symptoms, while denying symptoms more typical of PTSD such as nightmares and reliving.  When I reflect this to him, however, [the Veteran] says that this is not entirely accurate.  However, we are out of time to process further.

A VA follow-up mental health consultation later in March 2009 noted some mild improvement of the Veteran's depressive symptoms.  He had been going to the gym, going to the movies with friends, and had resumed weekly trips to the mall with his spouse.  His mental status examination was significant for a mood described as "down" with a sad affect.  A GAF score of 55 was assigned.  At the end of March 2009, the Veteran was noted to have symptom improvement except for anger and rumination which needed to be addressed.  Mental status examination was significant irritable mood and angry affect.  A GAF score of 56 was assigned.

An April 2009 mental health consultation noted the Veteran's continued anger towards a VA clinician who had not renewed a prescription of klonopin as a result of his substance abuse.  He reported increased nightmares with content involving guns, grenades and violence.  Mental status examination was significant for anger, irritability and being fidgety during much of the session.  A GAF score of 56 was continued.  Follow-up consultations later that month discussed the Veteran's passive-aggressive nature with verbal aggressiveness.  The Veteran reported significant depression which was partly attributable to self-imposed isolation and fear of being hurt by others.  The examiner noted that it was difficult to assess whether the Veteran's depression had actually worsened or whether the Veteran was more willing to talk.  The GAF score was lowered to 54.

Thereafter, the Veteran's VA mental health consultation reports variously report clinical findings of depressive symptoms with disturbance of mood and affect, mild psychomotor agitation, speech with slightly increased tone, and thought process with overinclusive of detail.  The Veteran reported that a prescription of prazosin had been very helpful in controlling nightmares (NMs).  There are GAF scores of 55 (May 7, 2009), 56 (May 14, 2009), 60 (May 28, 2009), and 68 (June 19, 2009).

In a decision dated November 2009, the Board awarded a 50 percent rating for PTSD with major depressive disorder effective July 7, 2004.  As reflected above, the appeal currently before the Board is limited to the disability rating in effect since July 7, 2004.

The Veteran underwent additional VA C&P examination in February 2011.  At that time, the Veteran reported nightmares which occurred "every now and then" causing early awakening.  He frequently experienced initial and middle insomnia and obtained no more than 4 total hours of sleep in a 24-hour period.  He described psychomotor restlessness with his wife complaining of his inability to sit long enough to watch a movie or to have a conversation.  He reported significant difficulty with concentration and attention, and described forgetting where he placed objects.  He described an increase in frequency and severity of irritable mood.  The Veteran stated that, since his last VA examination, his spouse had noticed a significant increase in his verbal aggression.  He reported that his anger outbursts, which included both verbal and physical displays of aggression, resulted in difficulty with maintaining successful interpersonal relationships with family members and co-workers.  His last verbal altercation occurred one week previous with a teenager at a local garage.  However, the Veteran had gained insight into his problem and had been more frequently able to withdraw from those types of situations.

The Veteran next described hypervigilance symptoms on a daily basis which particularly peaked when in a new environment.  He avoided talking about Vietnam experiences, and shared a minimal amount of information with his spouse.  It was observed that, during the interview, the Veteran appeared emotionally distressed when describing elements of his Vietnam experiences.  He also avoided watching coverage of war events, as this frequently triggered hyperarousal and re-experiencing of symptoms.  He avoided being in large crowds.  He had a decreased interest in activities he previously enjoyed.  The Veteran described feeling moderately estranged from others and being increasingly withdrawn from friends and family.  Recently, he had an increase in frequency and duration of time spent alone at home.  The Veteran reported experiencing a restricted range of affect, such as difficulty expressing warm and loving emotions towards others.  He experienced difficulty trusting other people.  He thought about two of his closest friends who died in Vietnam once or twice a week, and about some aspect of Vietnam daily.  The Veteran suspected that a rise in somatic symptoms was related to his wartime experience.  He was fearful of becoming dependent on medications to treat his somatic and PTSD symptoms.  

Overall, the VA examiner stated that the Veteran's symptoms appeared to have significantly increased in severity since the last VA C&P examination had been conducted.

With respect to familial relations, the Veteran reported feeling moderately distant from his son but having formed a closer bond with his daughter over the last three years.  He described his current marriage for the past 28 years as "very good" although his emotional attachment was not as good as it should be.  He had a large number of friends which were primarily of his wife.  

On mental status examination, the examiner found no significant impairment in the Veteran's thought process or communication style.  There were mild deficiencies in the realm of attention and concentration skills.  The Veteran was neatly groomed and casually dressed.  His attitude towards the evaluator was open, cooperative and polite.  The Veteran maintained adequate eye contact and appeared to give his best effort in responding to questions.  He was alert and oriented to person, place and time.  Thought processes were logical and goal-directed.  There was no evidence of a formal thought disorder.  Speech was normal with respect to rate and rhythm.  The Veteran displayed a mildly blunted affect and described a frequent low mood.  His affect was consistent with his mood state.  The Veteran denied suicidal or homicidal ideation, either recent or in remote past.  There was no evidence of perceptual disturbance.  The Veteran denied a history of panic attacks.  His skills in immediate and short-term memory were moderately impaired.  His memory function for remote events appeared grossly intact.  Insight and judgment appeared adequate.  The Veteran reported being able to adequately handle his activities of daily living.  However, he described periods of an increased level of depressive symptomatology wherein he ignored his grooming habits for 2 to 3 days, to include washing or bathing.  During these times, the Veteran's wife would remind him to perform acts of personal hygiene as well as assist her with household chores.  He collaborated with his wife on family finances.

In sum, the VA examiner offered diagnoses of PTSD with secondary major depressive disorder manifested by symptoms such as anxiety, nearly daily low and depressed mood, diminished interest and pleasure in almost all daily activities, frequent insomnia, diminished appetite resulting in moderate weight loss, frequent episodes of survival guilt, dysfunction of attention and concentration, intermittent psychomotor restlessness, and moderately diminished perception of self-worth resulting from chronic difficulty successfully and appropriately completing tasks at home and at his place of employment.  The examiner reflected that the Veteran reported a significant increase of disability in the last two years.

Following review of the claims folder, the VA examiner provided an addendum in August 2011 which offered diagnoses of chronic, moderate PTSD with secondary chronic major depressive disorder.  It was noted that the Veteran resigned from employment several years earlier than planned due to significant impairment caused by PTSD symptoms.  The Veteran had a current GAF score of 45.  After a discussion of the evidence including the Veteran's own perception of PTSD severity during the pendency of this appeal, the VA examiner also provided the following opinion:

OPINION:  Based on review of the veteran's electronic medical file and responses provided by the Veteran during the clinical interview, it is this examiner's opinion that the veteran has experienced an increase in hallmark symptoms of posttraumatic stress disorder.  As stated in the report detailing the compensation and pension examination, the veteran has not experienced any significant remission of symptoms, and in fact reported that symptoms of re-experiencing, hyperarousal, and avoidance have continued to increase during the interim between the prior and most recent review examinations for posttraumatic stress disorder.  Based on this information is this examiner's opinion that the veteran currently shows limited capacity for adjustment in the future.

In summary, this veteran presented a body of the evidence indicating that he has experienced a moderate increase in global symptoms of posttraumatic stress disorder including re-experiencing, hyperarousal, and avoidance.  In addition, the veteran reported that his symptoms of major depressive disorder, including low mood, low energy, diminished interest in most daily activities, and diminished perception of self advocacy, survivor guilt, and infrequent noncommand suicidal ideations continue to increase symptoms of posttraumatic stress disorder.

In a statement received in December 2011, the Veteran's spouse described a worsening of his PTSD symptoms during the appeal.  In particular, she described the Veteran as being on medicine for dreams wherein he hit her during her sleep.  She had also observed an escalation of his anger.

In an addendum in January 2012, the VA examiner opined that the Veteran more appropriately met the criteria for signs and symptoms of PTSD which resulted in deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  The examiner felt that the Veteran had described a moderate level of impairment in daily functioning.  The Veteran had described detachment from friends and family, decreased motivation, limited pleasure in activities, and a perception that his skills and employment functioning had atrophied in the interim since his retirement.  Additionally, he continued to decline in acuity of global cognitive skills with the most significant decline involving attention, concentration and memory.  The examiner further opined that the Veteran was unable to successfully obtain or maintain gainful employment due to his PTSD with major depressive disorder.

In a rating decision dated February 2012, the RO awarded a 70 percent rating for PTSD effective February 25, 2011.  The RO also awarded a TDIU rating effective February 25, 2011.


PTSD with major depressive disorder

A. Time period from July 7, 2004 to June 6, 2005

For the time period from July 7, 2004 to June 6, 2005, the Board finds that the criteria for a rating greater than 50 percent for service-connected PTSD with major depressive disorder were not met for any time during this period.  In this respect, the credible lay and medical evidence demonstrated that the Veteran's service-connected psychiatric disability was primarily manifested by impairment of sleep and mood with suicidal thoughts but absent significant impairment of work, family relations, judgment, speech, thought process, independent functioning, personal hygiene, impaired impulse control, adaptability to stressful circumstances or ability to establish and maintain effective relationships.

At the outset, the Board notes that a significant disparity exists regarding the Veteran's report of psychiatric symptomatology during the appeal period.  For example, the Veteran reported suicidal thoughts in 2003 but denied a recent or remote history of suicidal ideation to a VA examiner in February 2011.  He also denied a recent or remote history of panic attacks.  Yet, in June 2006, he testified to experiencing two panic attacks per week.  Also in February 2011, the Veteran generally described a progressive worsening of his PTSD symptoms since the start of the appeal period which do not correlate with his report of symptomatology to VA clinicians from 2007 to 2009.  Furthermore, there was some variance of testimony between the Veteran and his spouse in 2006.

On review of the record, the Board observes that the Veteran generally appears to be a truthful and credible historian.  However, there are reliability and accuracy problems with respect to his descriptions involving the severity and the onset of his symptoms.  This is particularly apparent when reviewing the testimony of both the Veteran and his spouse in 2006, wherein the Veteran's spouse interrupted the Veteran on several occasions to point out that the Veteran was describing his current functioning as greater than in reality.  

Notably, a VA clinician in April 2009 observed that it was difficult to evaluate whether the Veteran had been describing an actual increased severity of PTSD symptoms, or had been more willing to talk about those symptoms.  The evaluation in 2011 also noted impairment of memory.  Thus, the Board is of the general impression that the Veteran may have a tendency to downplay the severity of his PTSD symptomatology and functioning which makes the adjudicative decisionmaking somewhat more difficult.

Nonetheless, for the time period from July 7, 2004 to June 6, 2005, the record credibly establishes that the Veteran's PTSD resulted in impairment of sleep, mood, and work efficiency.  The Veteran also voiced suicidal thoughts and described mild hypervigilance.  These factors have been used to support the current 50 percent rating assigned for this time period.

However, the Board finds that the credible lay and medical evidence of record from July 7, 2004 to June 6, 2005 does not establish any significant impairment of work, family relations, judgment, speech, thought process, personal hygiene, independent functioning, impaired impulse control, adaptability to stressful circumstances or ability to establish and maintain effective relationships.  This finding is clearly supported by the VA mental status examinations performed in November 2002, December 2002, March 2003, July 2004 and January 2005 as well as the private examination report dated May 2004.

Additionally, the evidentiary record concerning the frequency and severity of the Veteran's impairment of sleep, mood, work efficiency, suicidal thoughts and hypervigilance was no more than intermittent and moderate in degree.  For example, the Veteran's treating physician submitted a May 2004 summary which described the Veteran's depression and anxiety symptoms as "under control" with medication and supportive psychotherapy, and allowing him to maintain employment.   A VA C&P examiner in July 2004 described the Veteran has having PTSD of "mild" severity.  Similarly, a VA clinician in January 2005 described the Veteran as manifesting "mild" PTSD.

Additionally, during the July 2004 VA C&P examination, the Veteran described the frequency of his mood problems and nightmares as recurrent but not chronically present.  He even described his mood as "good" with only mild irritability.  He denied problems at work as late as January 2005, at which time he reported getting along "great" with his spouse and having frequent contacts with his children.

Furthermore, the Board has reviewed the examiner assessments of the overall impact of the Veteran's PTSD on his psychological, social and occupational impairment as expressed in GAF scores.  The record reflects GAF scores of 65 (November 2002), 65 (December 2002), and 63 (July 2004) which are indicative of mild symptoms with some difficulty in social or occupational functioning but generally functioning pretty well with meaningful relationships.  These assessments appear consistent with the overall evidentiary record, including the Veteran's own statements wherein he described fairly good functioning as late as January 2005.

The Board notes that the evaluations during this time period include a March 2003 VA clinician description of "severe" PTSD.  However, the probative value of this description is limited as the Veteran only reported a temporary exacerbation of symptoms during a family member illness with some isolation.  He otherwise denied a chronic increase of symptomatology.  At that time, the Veteran self-described his mood as "reasonably good" and mental status examination demonstrated no abnormalities at all.  Thus, there are no supporting clinical findings or very little rationale to support this descriptive terminology.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

The Board has also considered a GAF score of 35 provided by a VA clinician in January 2005.  This GAF score would be consistent with some impairment of reality testing or major impairment of several areas such as work, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Yet, at that examination, the Veteran reported working full time, reported that things were going well at work, and described his marital relations as "get[ting] along great."  Mental status examination was significant for a "somewhat constricted" affect, but otherwise showed no impairment of orientation, speech, thought process, perception, insight, or judgment.  In fact, the VA clinician described the Veteran's PTSD as "mild" in degree.  Thus, it appears to the Board that GAF score of 35 is a transcription error.  If not, this GAF score is afforded little probative value as it is inconsistent with the lay and medical description of disability in January 2005, and is completely inconsistent with the other GAF scores of record for this time period.

As required by Maeurhan, the Board must look at all the factors and evidence identified above to determine whether the Veteran meets or more closely approximates the criteria for a higher 70 percent rating for the time period from July 7, 2004 to June 6, 2005.  When considering the overall evaluation of the examples which may support the 70 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner assessments of the Veteran's overall psychological, social and occupational functioning, the Board is of the opinion that the Veteran's PTSD does not meet or more closely approximate the criteria for a 70 percent rating.  Thus, for the time period from July 2004 to June 6, 2005, the Board finds that the preponderance of the evidence is against a rating greater than 50 percent for PTSD with major depressive disorder.

In so holding, the Board has carefully considered the statements of both the Veteran and his spouse during the appeal period.  As a staged rating is being assigned, which involves a determination as to when it is factually ascertainable that an increase in disability occurred, the Board will defer further discussion of the lay evidence until the analysis below.

B. Time period since June 7, 2005

An RO rating decision in February 2012 awarded the Veteran a 70 percent rating for PTSD effective to the date of a VA examination on February 24, 2011.  Yet, that examination report includes the Veteran's report that the frequency and severity of his PTSD symptoms had "increased significantly during the past 2 years" absent remission.  The Board generally finds the Veteran's description is consistent with the evidentiary record, and supports an earlier effective date of award for the 70 percent rating.

In particular, the Board is of the opinion that the increase of severity of the Veteran's PTSD symptoms to the 70 percent level can be factually traced to a June 7, 2005 VA mental health evaluation.  At that time, the Veteran first reported symptoms of depression causing concentration difficulties, irritability at work, physical manifestations of anxiety (biting fingernails), preoccupation with thoughts of death and injuring himself at work due to lack of concentration.  At this time, the Veteran was prescribed an additional medication as an adjunct to those prescribed for anxiety and depression.

Thus, at this time, the Veteran demonstrated some evidence of deficiencies in work, judgment, thinking and mood which progressively worsened.  At an RO hearing in June 2006, the Veteran's spouse credibly reported a greater severity of PTSD symptomatology than being reported by the Veteran.  For example, she qualified the Veteran's description of getting along with co-workers by explaining that the Veteran constantly voiced his anger and agitation to his co-workers directly to her.  She further described the Veteran as having crying spells with suicidal thoughts.  She also described the Veteran as lacking motivation, and being verbally argumentative.

The medical evidence included a VA examination in August 2006 wherein the VA examiner described the Veteran as manifesting "very prominent" PTSD symptoms with an increase in intensity and severity of usual PTSD symptoms since the last VA examination.  A GAF score of 48 provided.  The VA examination report in February 2011, which was used by the RO to support an increased evaluation to 70, assigned a similar GAF score of 45.  In retrospect, the Board finds that the severity of the Veteran's PTSD disability to the 70 percent level can be first demonstrated by the specific lay report of symptomatology and impairment documented in the July 7, 2005 VA mental health progress note.  To this extent, a 70 percent rating is awarded effective June 7, 2005.

However, the Board finds insufficient lay and medical evidence to extend the 70 percent rating to a time period prior to June 7, 2005.  On June 7, 2005, the Veteran vaguely referred to an increase of symptomatology for the last "2-3 months" which is non-specific as to the actual date of onset as well as the extent and severity of symptoms during this time period.  The record does include a February 2005 written statement from the Veteran wherein he described his life as becoming worse, but the only detail of decreased functioning provided by the Veteran involved his difficulty going to work and working a whole day.  Furthermore, the June 7, 2005 report of a worsening of symptoms "2-3" months previous is not consistent with a February 2005 onset date.

Notably, in January 2005, the Veteran was described as manifesting mild PTSD with the Veteran generally reporting no significant work or marital relationship dysfunction.

In the opinion of the Board, the February 2005 written statement, when viewed against the context of the entire evidentiary record, is insufficient to factually ascertain that the Veteran's service-connected PTSD with major depressive disorder increased in severity to the 70 percent level as of that date.  Similarly, the Board has no accurate means to determine that the increased severity to the 70 percent level was factually demonstrated until the June 7, 2005 VA clinical record.  Thus, the Board denies a rating greater than 70 percent for PTSD with major depressive disorder for the time period prior to June 7, 2005.

The Board must also consider whether a higher still rating is warranted for the Veteran's PTSD with major depressive disorder since June 7, 2005.  The examples listed in DC 9411 for a 100 percent rating are clearly not present.  There is no reasonable evidence or argument that the Veteran has manifested at any time during the appeal period gross impairment of thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; being a persistent danger to hurting self or others; having an intermittent inability to perform activities of daily living; disorientation; or memory loss for names of close relatives, occupation or name.  

Notably, the Veteran has demonstrated some personal hygiene dysfunction during depressive episodes which requires prompting by his wife.  The Veteran has also voiced suicidal ideas, but he is not considered a safety risk and has not voiced an actual intent.  Overall, these symptoms do not rise to the level of total incapacitation.  Furthermore, the Veteran maintains good relations with his spouse with his GAF scores inconsistent with a finding of total occupational and social impairment.

Thus, the Board finds that the criteria for a schedular 100 percent rating for PTSD with major depressive disorder under DC 9411 have not been met for any time during the appeal period.

In so holding, the Board has generally found that the statements and testimony of the Veteran and his spouse to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  As noted above, there are some aspects of unreliability of the Veteran's report due to his tendency to downplay the severity of his disability.  The testimony of the Veteran's spouse, which is deemed fully reliable and credible, has supplemented this evidentiary deficit.

However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 50 percent for the time period prior to June 6, 2005, and the criteria for a rating greater than 70 percent for the time period since June 7, 2005, have not been met.  To the extent that the descriptions of the Veteran and his spouse can be construed as supporting higher ratings still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran and his spouse in evaluating the extent and severity of a psychiatric disability.

In so holding, the Board further notes that, as the preponderance of the evidence is against higher ratings still, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C.  Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The issue at hand involved the appropriate disability rating(s) for service-connected PTSD with major depressive disorder.  The disability ratings assigned are based on rating criteria which provide examples of the types of impairment expected of the particular disability level, but the rating analysis takes into account all factors which contribute to social and industrial impairment.  Mauerhan, 16 Vet. App. 436 (2002).  In adjudicating this case, the Board has considered all aspects of disability attributable to service-connected PTSD with major depressive disorder which also included use of the approximately principles of 38 C.F.R. § 4.7 to award further compensation.  

In the opinion of the Board, the currently assigned disability ratings reasonably describe the Veteran's disability level and symptomatology for different periods of time during the appeal period.  Notably, higher schedular ratings are available but the Board has determined that those criteria have not been met.  Thus, there is no basis for extraschedular referral at this time.

TDIU

A.  TDIU for the time period from July 7, 2004 to August 31, 2007

Historically, the Veteran was successfully employed in a factory worker position for approximately 42 years before his retirement in September 2007.  The record does not contain the amount of actual gross monthly benefits earned by the Veteran, but the Board notes that the Veteran had seniority status which allowed his assignment to an easy and isolated job function just prior to retirement.  There has been no allegation that the monies earned from this employment has not risen above the poverty level for a veteran with one dependent.

On this record, the Board must find as a matter of law that TDIU benefits cannot be awarded for the time period prior to September 2007 as the Veteran was engaged in "substantially gainful" employment as contemplated in 38 C.F.R. § 4.16.  See generally Faust, 13 Vet. App. at 355-56.

B.  TDIU for the time period since September 1, 2007

The record establishes that the Veteran retired from his factory position in September 2007.  Prior to retirement, the record included numerous references from the Veteran and his spouse regarding his workplace difficulties, including his lack of motivation to either attend work or to work a full day.  Notably, the Veteran's lack of motivation is a symptom feature of service-connected disability.  He was also experiencing verbal aggressiveness, depression and crying spells as noted by the Veteran's spouse.

At the time of retirement in September 2007, the Veteran has been awarded a 70 percent rating for his PTSD which contemplates a significant impairment of work capacity.  The 70 percent rating also renders the Veteran as eligible for a schedular TDIU rating under 38 C.F.R. § 4.16(a).  According to the VA examiner addendum in August 2011, the Veteran resigned from his employment earlier than planned "due to significant impairment caused by PTSD symptoms."  This examiner also found the Veteran as currently unable to obtain or maintain employment due to PTSD with major depression, which has resulted in the award of TDIU effective to the date of the VA examination report.  However, it is clear to the Board that the impairment leading to unemployability began prior to the date of the VA examination in February 25, 2011.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD with major depressive disorder symptoms significantly contributed to the Veteran's early retirement which demonstrates the onset of an inability to obtain and maintain substantially gainful employment.  The actual date of retirement is not of record.  For administrative purposes, the Board will assume a retirement date of September 1, 2007.  For VA pay purposes, any date discrepancy would not result in any additional benefits being paid to the Veteran.  See generally 38 U.S.C.A. § 5111 (payment of monetary benefits based on an award of increased compensation may not be made to an individual for any period before the first day of the calendar month following the month in which the award of increased benefits became effective).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial evaluations assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  The logic of this holding would also appear to extend to a TDIU claim, which is deemed part and parcel of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained the Veteran's STRs and clinical records from private and VA providers of treatment.  There no outstanding requests to obtain any VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  There is also no showing that any records exist with the Social Security Administration which would be relevant to the issue on appeal.  Notably, the Veteran retired after working at the same employment for over 40 years.

VA has also provided the Veteran with VA examination.  The most recent examination, in February 2011 with two addendums, provides all findings necessary to decide the claims, including the TDIU issue.  Notably, the VA examiner provided a best assessment as to when the record demonstrated increased severity of symptoms which has assisted the Board in the adjudication of the claims.  The Board's adjudication was further assisted by the statements provided by the Veteran and his spouse.  Since this last VA examination, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular ratings may still be possible.  Thus, there is no duty to provide further medical examination on the initial rating claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claims on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).



ORDER

For the time period from July 7, 2004 to June 6, 2005, an initial rating greater than 50 percent for PTSD with major depressive disorder is denied.

For the time period since June 7, 2005, an initial rating 70 percent rating but no higher for PTSD with major depressive disorder is granted, subject to the controlling laws and regulations applicable to the payment of monetary benefits.

For the time period prior to September 1, 2007, the claim of entitlement to TDIU is denied.

For the time period since September 1, 2007, the claim of entitlement to TDIU is granted, subject to the controlling laws and regulations applicable to the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


